Citation Nr: 1441423	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to November 1952.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In September 2012, the Veteran and his wife appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a decision dated in November 2012, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2014 memorandum decision, the Court vacated and remanded the September 2012 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court remanded this appeal for further development and readjudication.  Specifically, the Court found the VA examination of December 2010 with an April 2011 addendum inadequate to decide the claim, and, accordingly, that the Board was in error in relying upon this examination.  The Court pointed to the examiner's conclusion that the Veteran's current back disability was "likely not caused by acute injury," without providing any explanation for concluding the Veteran's in-service back injury was acute, rather than chronic.  Further, the examiner did not address any medical or lay evidence related to the Veteran's back pain between 1953 and 2008.  The Court also found the examiner's statement that the Veteran had back surgery 3 years prior to the examination, in 2008, to be suspect because there was no evidence in the record that the Veteran had undergone back surgery.  

In reviewing the file, the Board notes that the Veteran was scheduled for back surgery at a Kaiser Permanente facility in 2008, but it was cancelled.  However, subsequent to the VA examination, VA outpatient treatment records show that X-rays of the low back were obtained in December 2011 due to "low back pain after fall."  The X-rays disclosed "new postoperative changes of laminectomy at L4 and L5."  Records of both the surgery and the treatment for low back pain after the fall must be obtained, if available.  In addition, because of these additional events since the last examination, it is the Board's judgment that a new examination should be obtained, rather than an addendum to the prior examination.  Current treatment records should be obtained as well.  

The Court also found that the Board decision did not sufficiently address the credibility and probative value of the testimony of the Veteran's wife, which will be addressed if and when the appeal is returned to the Board.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With respect to the December 2011 X-ray report of "new postoperative changes of laminectomy at L4 and L5," ask the Veteran to identify the approximate date and location of this low back surgical procedure.  If the Veteran provides sufficient information, request copies of the records of the hospitalization and procedure, to particularly include:
*  Admission history and physical;
*  Reports of all imaging studies;
*  Detailed operative report; and
*  Discharge summary.  
If the records are unavailable, the AOJ must document all attempts to obtain such records in the claims file.  

2.  Obtain the following records from the Portland, Oregon, VAMC system, to include the Vancouver, Washington, campus, if extant: 
*  Records of the treatment which prompted X-rays of the lumbosacral spine on December 19, 2011, for the clinical history of "low back pain after fall."  The actual treatment records pertaining to that fall, and any follow-up treatment as well;
*  All records of treatment or evaluation of a back complaint or disorder dated from May 2012 to the present.

3.  Then, schedule the Veteran for a VA examination to determine whether he has a low back disability which was at least as likely as not (50 percent or greater probability) of service onset.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examiner is advised that service treatment records are unavailable, and the Veteran is a combat Veteran; therefore, his statements of in-service events, including injuries, must be accepted as true unless inconsistent with the circumstances of service, or with evidence already compiled in the claims file.  (History and evidence pertaining to the period after his discharge from service is subject to the 50 percent or greater probability standard of proof.)  A complete rationale for the opinion must be provided.  In this regard, note that the December 2010 VA examination report and April 2011 addendum were found by the Court to be inadequate.  

4.  After ensuring that the examination is adequate, and all other indicated development is completed, readjudicate the claim for service connection for a back disability.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



